594



     OFFICE OF THE ATTORNEY        GENERAL OF TEXAS
                          AUSTIN




Eonorablr Homer Garrtmon, Jr.,     Dlreotor
DeQtlrtment0r Pub110 saioty
Aurtin,   ‘hrra




                                          wore filed?



                                    atuter, would it be
                                     the defendant is
                                     the influoneo  oi in-
                                     ent  lr ia meeo r tha
                                   #)rtmu o fthe d0r8nd-
                                  ath torta, blood testo
                                 en ouoh ohmgee won rlie6Ta
                         0r the Fwml Cod. 0r Tsxas,      lB25,   as

                     oon who drives    or oper8tao 6n auto-
                    f other motor trhiolo      upon any rtnet
      or alloy or any other plaao wlthlathe         limltr of..
      any inoorporatsd    oity,   town,or village,    or upon
      an7 pub110 road or highway in thir 6tak while
      mob person lr lntorloated,        or in any degree under
      the lnfluenor    oi intorloating    liquor,  ahall upon oon-
      dotion   be oonfined     in the prnitentiarY    ior aab more
      thantwo(8) pars, or be oonfined in the oounty
Honorabls   Homer tirrlson, Jr.,       -go    Z


      4611 for not less than five (5) d6rs nor non
      than nlnstr (90 days 6nd flnsd not less than
      Nrty   Dollsrs  ( b50) nor mars than Five Rundrsd
      Dollars (#500).n
             The abovr 6rtlol8    was first    inoorponted into
the statutes    br ths Ao.ts ot the Seoond Called Session        of
ths Thlrtf-eighthLdgisfature         in 192s. (Aots 2nd 0.8.
1923, p. 56). It has been twioe 6mendsd, ones in 1925 at
ths First Called Session of the Fortpfourth. Lsgislaturs,
 (lists 44th Leg. 1st C. 5.. p. 1654), and again br'ths Forty-
ritth ~gislaturs       at it8~Rogular    Sesalon in 1937~.(Aots 45th
~82. p. 105). ~'Howsvsr, ths amendments did little           to ohange
the original    dsrlnitlon    Of the otis,     b?ing prlnolpallr    ds-
totod to ths psnaltr.       nYosffort    has been m6dr to presorlbs
6ly, dltreront   rulr ot'srldenos     with retsrsnoa to ths speoi-
ii0 offonas.      or oourss, lt is alrap       lnoambent on ths
St6t.s to provr bsmnd 6 rsaaonabls          doubt that the ds?sndmt
was unbr the Inflasnos        of intoxioatlng     liquor 6t the tim
or the 6ii8gea orrense.        Hlttson t. Stats,      lS4 Tsx. Or. R.
181, 114 s. w. (2d) 881.
            Ths question        prssentsd    br JOU lnvolvss     a oonsid-
lr 6tlo nof srreralTaotots.             In the first     place, while the
courts will.go       a long via7 in 6ds&ttiog,sxpsrt_tpstWo~,~             dr-
duoed from 8 w*ll~r*oognlred            solentl?lo    'grinolple  or as-
oorsq      the thing from whioh the dsdaotlon 18 made must be
sai?io~entlj.*st*bllsh*d           to her* pined general loo*ptano*
$pi,%ha partlouhr        field in whloh it @elon&a: Ses.FrJs V.
Uriitid  8iites      295 Feb. 101s (DlstrlOt oi Colambia,~l92S
systollo blood pssure            dsoeption test: held inadmlsslble f ;
State f. Rohdk, 210 air. .651, 246 H..W. S14, 86 A. 1. R.
611 (1935, Rl~,onsln          court r ejeo ted    lrldenoe obtained through
use or rcGoa'll6Cd *lie detestor*);            %ople v. Forts, 279 N. I.
204, 18.X. Xc.(2d) Sl, 119 A.~ L. R. 1098 (lQS5, same hOldin
by I!IewYork Court of Ap~8618).
           We also wish to point out that the Texas Court of
OrimMal Appshls has repsatedly,held       that non-expert witnss88s
MJ t*stlSy   as to intoxloation    o? aoousod,    in one ,oase quoting
with approval an expression     of 6 Ponns~lran~a oourt that
~drunkenaess 18 oi suoh oommon oqourranoe that its reoogni-
tlon roqulres M peou.Mr 80icbntiri0 knowledgs.-         Inn888 f.
Stats,'106  Tsx. Cr. R. 524, FOS s. w. 821, oiting Common-
m6lth t. mler, 217 Pa. 512, 66 A. 746,'10 Ann. Cas. 786,
11 Is. R. A. (I?.. 8.) 659.   Sos 6180 'Jndsrhlll~s   Grim. kr.
(Sd Rd.) 1 2783 Spears v. Stats,     20 6. F. (24) 1063; Rlddlo
v. State; 109 Tsx. Cr. R. 571, 298 s. K.-5803 Rood v..SfMs,
Honorabli        Homer mrrl6on;    Jr.,   Pap- S


106 Tsx.      Cr. R. 492,   292 S. Vi. 1112; ‘Rallaos V. State,        100
Tax, Cr. Il.499, 2,?1 s. pi. 911, and p~anyothers.
            In prossoutlons        for driving a motor rihiols        while
intoxloakd,     or an&or    the    iniluenos   of lntoxloating     liquor,
it is 6pparsntly      not svsn     neoess6ry for the oourt in its
oh6rge to the jury to give          6nr asrinitlon    0s the terms *in-
toxloated or in anr degrss          tidsr ths lnflosnos      of lntoxloat-
ing 11 uors.*     Lookhart    T.     stats,  102 Tsx. Cr. R. 599; 1
        P24) 894; Stewart     v.    State, 108 Tsx. Or. R. 199, 299
::   ::   646.

             ws, thersfors,     express the opinion that 8ln00 the
courts have taken oog!iiranos of the sxlstenos          of non-teohnloal,
wll    rsoognlsed   and rsadlly    available   means of establlahing
~lntoxloatlon,    it wuld be aeoeasary       for the state to show the
effioienoy of the SOientiflo        methods ussd and the dopenda-
bllity   of the results     rssohsd bosom the admission or the
evldenoe.

             However, if we oonosds t&t ths tssts   rou amntion
are of suoh soisntitio    standing and ~011 rooognlsad aa would
render sxpsrt op$nion as to ths rssult     thereof oomipetent
evldenoe,    it would 6ppear that if a psrson voluntarily    per-
mitted the taking of spsolmsna or breath, blood or. urine for
suoh .tests,~ tbs. result thersor wuld be admissi~la     in eol-
dsnoe against him. we quote from Herzog, mdloal        Jurispru-
dsnos, I 48S, p. 955;
                ,.aAooused*s right not to be oompslled to be a
          witnsss    6gainst hlmsslf by 6 sompulsory sxhibl-
          tion or ixamlrmtloa or his bodr stay be walwd
          by his sxpre’ss or ImplIed.oonsent.whsrs posl-
          tire oonssat 1s 'shown,the mare taot that aooussd
          was in ousto&J when examined would clear17 not
          prsvsgt 6dsion of svldenos’ of sash sxamlnatton.
                   Whsrs 6 defendant Voluntarily    submits to
          ihi~ &aalnatlon,     soms oourts hold that he thsre-
          by walres    hls right to objeot thersto.    . . .-
             A footnote  refers to the Texas 0686 0s Cords8 v.
Stats,   54 Tax. Cr. 8. 204, 112 S.W. 945.      In that 0880
it was hold that on tri61 of 6 woman for lxUantlolde,         whhsrs
she oonssntedto 6 physls61 examination durlng.her         lnoar-
osration after      being advlsed by ths p~lolan     that ha v&i&d
not .x&s       her without her odnssnt, ths physlolan~s testlr~
monj of.her oondition was admissible.        we hare no doubt of
the atilllty   of the dsfsndant to waive a4 prlrilegs       lnoldsnt
to ths use of luf& stldsnos      6s sug@sted   in your Inquiry.
Ronorable   Homer 06rr180n,Jr.,       P8ge 4


             we next consldsr whether 6 personmight be oom-
pell.4    to mubdt_ to the taking_0s _ speolplsns 0s breath, blood,
or urina for the purposs 01 maVIng s01sntlfi0tests to de-
tSrmin8 whether such person ~88 lntoxloatsd        or under the
influeS      0s lntoxlo6ting   liquors. In ths 00ur88 0s oar ln-
tsstigation    of this problem, ws have been rurnlshed an abls
oplnlon writtsn     in Jimu6rf of thl8 Tear br ths Honor6bls
John R. C6ssld~,     AttOrnsy tienor   0s the stat0 0-t Illlnols,
in responss~to 6n inquiry by 6 proseouM.ng 6ttornef         of that
state,    whether 6 OoronSr or othsr of?lOer wonl.4 bare the
right to t6ke 6 maple of the blood of the personsusing
8 death, .ror ths purpose of havlng'the      blood 8nalyS8d tom
d&ermine whether or not suoh psrson was intoxicated          at the
time    the de6th was oaused. No soknowledge our appmolation
to Xr. c6881d~ for 6 oopy 0s his opinion,        *mm which we take
the liberty     to quote 6% length:
            .     . It 1s sseentlal  to the protection
     of the*piblio     8nd the preventionor orlme that
     police offioersand law snforoingegenoies Sn-
     gaged in ths Investigation     6nd deteotion   of orims
     be permitted to Sv.811 themselves of all reason-
     SblS msns to rooompllsh the parpo&Sa for whloh
     they sxist.      On the other hand, every oitizen
     is entltlad    to oertalnrights,   liberties   and fra-
     aunitles   .whloh by their nature 6nd by oonatltu-
     Mona1 guilanntee tmnsoend all others.
            wSsotlon6, 0s Art1016 II,          Illlnoir   Con-
     stitution,   1870.   provides:
            "Ths ‘right of the people to be’seoure in
     their parsons, houses, p6prs and effeOt8,    against
     un.reasonSble searohS   and sslturss shall not be
     rlolatod;   . . .’
            Veotion 10 proiidss:
           ~Wo’person shall      be oampelled        to give   evl-
      demos againsthlnSS~f,      . . .*
             "The restriotlons     on aethods of pollee in-
      vestigation     Sre but oomplomentary to the right8
      of eve-     oltlnn    8s guarpntsed under the above
      quoted prodsions       of ths RI11 of ilights.    By the
      rev nature 0s thsir 0rri008, ooroners,:sherlffs,
      and p01100 ~offloials..gener~ll~      6rS ohar@d with
      th8 dlrtf not OX&YOR enidr0iSg ,thS i6W~-bUt~SiSO
      or-obeying the sa+ +d honoring the aotistifu-.
      tfonal gueianteSs      appli0abls   to all oltixenrr,
Ronorabls   Homer Darrlson,    Jr., Page 6



     the aooused 68 well      68 the lnuooent.*
          Rsterenoe 1s mad@ to 6 dlsousalonor oorrespond-
lng guarantees  of the pederal Constitution br the United
Stat08 Supreme Court in the ease Of,Co$od t. 0. s., 255
U. 6. 298, 41 Sup. Ct; 261, 65 L. Ed. 64V, 6nd Itr. Cassidy
quotes from that 068s:
            .T3is fourth   amendmsnt reads:
            *'The right of the psopls to be saouri in
     their persons, houses, pepan and l     ffso tsa,g a inet
     unreasonabls    searohes and ssicures,shall not be
     violated,   and no warrant shall issue, but upon
     probable- 06us0, supported br oath or affirmation,
     and partioularlydeaoribing the plaos to be searoh-
     ed, and the psrsons and things   to bs ssdz.sd.*
            'The part of the fifth       6nendment here In-
      volved reads:

            -‘Ho    person . . . shall be oompelled in any
      orlminal     0680 to be a witness against hImself.*
            *It woald not be posslb~s to 644 to the
      emphasis with whioh the framsrs of oar Constf-
      tutlon and this oourt (in Boy4 Y. U. S. 116 0.
      S. 616, in weelm v. 0. s., 232'U. S. 985, and
      In SIlverthornsLambor Co. f. U. S., 251 U.S.
286) hare deolaredthe lmport6noe to politloal
      libsrty ma to ths wlfmre   0s our oountz70s
      the duo obsenanos of the right8 guarMte8d
      undsr the Constltatlon by these two amendusnts.
      Ab elrr0ot    0s the aeoisions      0it0a ia8 That suoh
      rights 6rs dsolared to bs lnals~nsablo              to the
       **ai snjbyiwnt 0s~ personal seourity, psnon6l
      liberty and private propcrty*i          th6t they are to
      be regardedas of the very ssssnoeof .oonstlta-
      tlonal liberty;     and that the guarantee of them
      is as Important and 6s lmperatlts so an ths
      gu6ranters0s the.other         fundamentat rights 0s
      the lndl~ldual     oltizen,    - the ,right to trip1 by
       jury, to the writ of Habeas oorpus 6nd:to due
      prooess0s law. It has boon r8psatedl~ deolded
      that thess amendments should reosive a.llbsral
      oonstruotlon,    so asto      preventstealth        enoroach-
      mont of~the home, or gradual           dspr8016tlOn'     Of the
      rights seoursd by them; by hpsroeptibl~.              prao-
       tl&e or oourts or.br well-lntentloned            but als-
       krksn.ly o+erse~&ous     exeoutire    orrioers.=
Honorable Homer Darrison, Jr.,       Page 6


          our own Bill of Rights (Constltntlon   of Texas,
Art. I, Seotlons i, and lo), oontalns almost ldsntloal  lan-
guage to thr Illinois  and United States Constltutlons.
             Y;it.h respect to the security     of persons,~howerer,
it  is to'be hoted.that       the rights scoured by the Federal
Constltutlon     6nd the Texas Co~stltutfon,        supr6;does   not
prohibit all soarohes and seizuresbut extends only to those
consldsred,unreasonabls.         l.ClersY. State, 156 Tex. Cr. R.
475;lEB     s. B. (24) 484; xoore 7. Adams, (Cir. App.) ,91
S. WI (2d) 447.        Ordinarily a lawful arrest oarrles with
It the right to searoh for weapons, any article             whloh might
aid or faollit6t8       eso8ps, establish    identiflcatlon    or which'
appear to be fruits of the crime. 5 C. J. 434, i 74, 38 Tex.
Jur. 93, 1 60, Eelton Y. State .llO Tex. Cr. R. 439, 10 S.
8. (24) 3843 Rayes v. State,         li5 Tex. cr. R. 644, 28 s. W.
(24) 556.3 Agnello v. U. S., 269 U.S. 20, 46,Sup. Ct. 4, 70
L. Rd. 145, 51 A. L. R. 409.
            We have-found no oase wherein our Court of Crimln-
.a1 Appeals has had for consideration     whether a foroed physl-
 sal examination wou(16 violate   the oonstltutlonal     prohlbitlon
 against unreasonable   searohes and seleures.       But In olvil
 oases the appellate   ooufts have paseed upon the questlon in
 several instanoes.    Texas Fimployers Ins..Ass'n.     Y. Downing,
 (Cit. App., writ refused)    218 9. W. 112; A. k &. K:;:Ry. Co.
 7. Cluok, 99 'fox. 192, 77 3:X.     403, 64 L. R. A. 404, 104
 Am. St. RFQ. 863, 1 Ann. Can. 261; Gulf C. h C. F. Ry. CO.
 Y. Bukher,-83    Tex. 309, 18 S.W. 583; 120. Pao. Railway Corn-
 pany Y. Johnson, 72 Tex. 95, 10 S. R. 325; I. & 0. E. Ry. Co.
 Y; Underwood, 64 Tex. 463.

           In the earlier     oases the courts expressrddoubt
whether or not an or&or of the oourt to oompel 6 plaintiff
in a personal injury suit to submit to 6n exaninatlon by a
physlolan violated    the oonstltutlonal      guaranty against un-
reasonable searoh and seizure,       but in the'oase   of Ry. co. Y.
Cluok, supra, the Supreme Court in 6n opinion by Justloe
Brown held that neither the oomon lar, nor .tbe statutes         of
this State .authorired suoh an examination,        ad in the ab-
senoe of speolflo   leglslatlve     sanotlon,   the examination was
unwarranted.    we quote from the opinion:
             %Sinoe the oomaon law furnishes      no preoe-
      dent for such proooeding, we must look to our
      Cotitltution.and    statutes  .ror authority In our
      caettstoorder ~the examination.         The proriaions
      o? our Constltatlon     and of our statates    with ro-
      gard to the'praotlae     and jor4-dlotion    of oourts
Honorable   Homer Garrison,    Jr.,   page   7




     4~8 4nt4g0418tio  t0 the spirit  4uu purp088 0r
     suoh prooeedlngs.    TO make 8uTe of the lmnunl$y
     of the person of citizens   from improper later-
     ferenee by 4ay authority,   the oonrentlon whloh
     rramed our Coaatltatlon   addpted 4s a part of
     the 8111 of Rlghtr this aeotion 9 of art1018 18
              W*The'people ahall be aaoare ln their per-
      sons, hoasis,      paperr and posseesloos    from all
      unreasonable      aelxures or 884rChes. and no war-
    . rant to eeemh an7 place or to'selze          any person
      or thing shall leeuo without 68aCrlbing then: aa
      near 48, m4y be, nor without probable dause sup-
      ported by oath.or afflnnatlon.*         ?Yhether, under
      this guaranty of immunity from lnterfereaoe           with
      the person,     the leglelature   Ei&ht authorize     the
      physioal     bxadnetion    0r 4 party to 4 euit,    1s
      not berore a8 Sor detertinatlon,         but we 4re or
      the opinion that our Conrtitutlon         68oures every
      citizen     or thls State 4 ainst any 88lzure or
      aearoh of his person whf ah 1~ not plainly         au-
      thorlzed     by some 'law or this State.
            ". . .
             'The oommoa law proceeding most analogotis
      to physloa& examination 18 the right of rlew,
      W M+lch.t party-sought      to @ye ~II wltneslrer
     .ex4mlne the premlaea to qUallQ them to teetlfy.
       *There are but two such 44444 rdported in the
      English Reports.      Newnan v. Tate, 1 Arnold, 244,
      am3 Turquand f. Strand Union, 8 Bowling, 201.9
      The .request wae refused In both 0488s.         'milwap
      co. t. Botsrord (141 u. s. 250).        It 1s t3i~nlri-
      oant that the legislature     oi this rtate artor
      a&ptlag the oommon law of Itngl4nd, wltbla 4
      short time after those oases were deolded, re-
      pealed the right of view by this artlole,          1451,
      Revised Statutea.     'All vouchers,   vlewa, eemolna,
      and 4180 trlale     bJ wager of battle    and. negar or
      law, shall stand repealed.*       Thus we me8 that
      the leglelature     has not only failed    to provide
      tor   4 phyeloal examlnatlon of partlee,       but has
      aotually    repealed from the aommoa law in thle
       state thr~odly proceedings     that bore the allght-
       est refmcbY.enc8 to it.
              ”
                  .   .   .


              *'lt is the provlaoe of a oourt to try issaer
      rormd      by the pleadinga OS parties aooordlng to
                                                                    60:


Honorable     Homer aarrlson,   Jr., P4ge 8


         the rril88 Of prOO8dtW8, t0 furnish411prOOeS4
         4uthOriZ8d by 14W t0 88Ollr8 8fld8nO8, Md t0 4d-
         minister $u.tioe 4ooordlag to thq .erldenoe ad-
         duo86 on the trial.     The oommon law and 0a.k 4t4t-
         at88 provide 411 of th8 me4aS whloh marts 4re
         sathorlsedta use in the 4dminlstratloa       0s Jas-
         tloe between parties,     4ad no court ha4 4uthority
         to orlgln4te   4ad latroduoe 4 new pro0886 to ea-
         able p4rti88   t0 88OUr8 8Vid8408,i4   SUppOrt Of
         their 04888:     A OOurt with power to Q4k8 anbeer-
         rleat to Its order 4ll persons and things that
         Will afford the MSt r8114bl8 e7ld8aO8 rwoald
         b8 an 4aO1Mlr in OOaStlttltlOa4l r8pRbllO4a gov-
         lr a m0a. t It 18 bsttsrfor the oomwn good that
         a oourt should be restrained wlthla prescribed
         limits,   than that judges be fnV88t8d with ua-
         liSlit8d  4ad irreS~nSibl8    QoW8r4 OT8r the per-
         soas 4n4 property    0s the 8ltlZ8a.
               a*In this state br our Constltutloaaad
         the common law the person 0s 4 oltlzen    16 80
         rraorrd that 4a OffiO8r a47 not disregard   the
         right 0s p8rsoa4l fr88dOIk. efea to satisfy   4n
         8X8OUtlOa by 18vfng    Upon prOp8rty whloh 18 up’
         on the person 0s the defendant.    . . .* n
              whl18 the coar88810n 0s 4 d8f8nd4nt-smy     .m 468d
in 8~id8nO84fJ4inSth5m if made without 6OmpdLSiOilOr per-
wasion uaaer 6t4tUtOv       rules d8Sig44t8d to 84f8gu4rd. his
rights (Arts.    726, 727, Code Cr. Pme. 1925), aooordlng to
Branah's hmot4ted     P8441 COd8, p. 32, 1 69, the 8t4tat8
18 not ibit8d to actual verb41 or written aokaowledge-
meat  0r~gtlilt.   Fe quote;
              "The statuke relatlagto 00ni888$.0&3 18
         not ooafinedto 4 teohnloal 00af8881oa, but
         oofer~   anyrot in the nature 0s 4 00nf88810n,
         statement or olroumstaace done or made bf de-
         f8ad4at while la eoaflaement or custody, and
         not having been properly warned, whloh m4)- be
         008d by the Stat8 as 4 orlmlaatlre  fact against
         hh.=
           The 8tatemeat Of the t8Xt has b88a 8Xpr88817 4p-
prored by the COuCt Of Cri.miMl Appeals.      KeLUii404 7. State,
97 Tex. Cr. R. 154, ?bO S. W. 174.     In that 44S8, ia 4 for-
gery pros8outlon,   the oouaty attorney oaawd the defendant,
rhu8  uader arrest, to be brought to his 0rri08 and had him
write oertaln words, his owa mm8 and other writing without
                                                                      60:

Honorable   Homer CarriEOn, Jr.,    Pug8 9


warniag 48 t0 it8 W8.   It was held that 4dml4slonof the
papor with the Writing thereOa, 48 4 standard0s oomparlsoa
~48 r8~8rSlbl8 error, being TiOl4tiV8   Of the pr888llt Arti-
0188 726 4ad 7g7, CO68 Cr. Proo. 1925.    See 4180 Bratton
f. State, 102 T8x. Cr. R. 181, 277 S.W. 337, Click v. State,
119 T8x. Cr. R. 118, 44 s. vi. (2d) 992.
              Th8 Texas ooastltutlonal     ptovlsloa   that no per-
son 4OCPS8d 0s 4 crlmlaal       Off8aS8~shall     be OOlrp8118dto
giV8 lncrlalnat*g 0r1d0n00 has been held to proteot            one
rroa belag r8qUlr8d to prUdUO8 private papers whloh 4r8
i.aorlnin4tlag;     Wilson v. State,    4l T8x. Crini. R. 115, 51
k K&16,        If8r8dlth t. State,    73 Tex. Cr. Ri 147,,164 s.
  .       .
            Ia a proseoutlon   for assaalt    with Intent to rap8
la which d8f8ad4at Oi4iiU8d to hav8‘h.46      frSqU8nt lateroouree
with pros8ontrir    prior to the alleged a8b4ult, the trial
oourt r8fUS8d to require proseoutrlx        to be 8X4DhI8d by phy-
SlOl4aS 4ppOlat8d by th8 0OUl-t      to 4so8rtaln whether She had
186 4 VirtUOUS    lif8.  The court 0s Criminal Appeals d8014r8d
the Stilag Of the lower OOUJFtto be 4 proper One. Rettlg
f. Stat8    90 Tex. Cr. R. 142, 253 s. W. 839.        Llk8wls8,  in
pros8out~oas ~ror slander 'inusing language imputing want
0s ohaatit7   to the proseautrlx,     wh8r8 d8f8nd4atS urged a
m8diO41 8ran;ia4tlOa~tO show whether the iEiputS$lOaS were
trae or f4188.     Whlteh84d 1. State, 39 T8x. Cr. 8; 89, 45
Se W. 10; Bower8 1. State,     45 T8x. Cr. R. 185, 75 S. H. 299.
           In 0111 search for pr808d8at8, it appears the
hx48 oourts hei78 never been oalled upon to s4actlon 4 ror-
oible inv4sloa 0s the body 0s a parson Ob4rg8d with 4 orlme.
w8 hare, th8r8fOr8, iOOk8d t0 Other fUriSdiCtiOn8.
             III the 0448 Of W=&   V. Oriffin,  18s fOW8 243,
170 8. W. 400, 2 A. L. R. 1327, petitioner      who had been
OOtitt8d     to Custody Of the sheriff   br Order Of the health
authOrltl88,     for the purpose Of subj8otlng him to 4 physl-
041 8x4mlaatloa 4nd blood test8 to d8t8tia8       whether or
ItOt he W4S '4ff8Ot86 with 4 *8n8re41 dlB6488 SOUght T8li8f
through 4 tirlt of habeas oorpus+
           The oontentioa    of respondent was that authority
for  the prOpOS8d blood test 8XiSt8d la rd8S Of the Stat8
Board 0s Health.    b’8 qUOt8 from the OpiniOll SUSt4iT.king the
writ end rsleasiag   the petltloner:
             *This petitloner may be.4 bag man, but we
        hare no right to 4SSup16suah .4 f48l iOr the pur-
        poS8 Of mbifmiziaghi8 O14i.mto prdt8OtfOnOf
HOnOr4ble Homer G4rrlsoa,     Jr.,   P4gs 10


     the  ordln4v      rights of person, which law and
     the US4g86 Of CiVili          1lf8 r8g4rd 48 84Or8d
     until loot or fOrf8ft86by au8 o~arlotlon             0s
     crla8.       Even whoa charg8d with the gtay86t of
     OriQ88, he 04aaOt be ~OSQ8ii8d t0 &ire 8yId8aC8
     against hmelf,         nor 04n the Stat8 ooap81 hir
     to 6abElt to 4 08dlO41 or surglo41 l         x4sila4tlon,
     the r0*uit 0s whloh MY teaa to oonylct him
     Of 4'pabllo      Off8nS8. (Stat8 '1. Height, 117 10~4
     650, 69 L. R. A. 457, 94 Am. St. Rep. 323, 91
     N. u. 935); 4nd, if th6re be any good~r8ason
     why the s4iu8 Obj8OtlOa6 4r8 aOt ayal14b18 la
     a prOO88dlag which may 6Ubj8Ot him t0 lgaomln-
     lous r86tr4lat       and pub118 06tra018m, it la, at
     least a mare 4ad eelatarr        propoaltlon to hold
     that, before the court will aphola such 411 8X-
     erClS8 0s power it must be authorlzsd by 4
     clear 4~4~68fin~t8 8xpr888i0n         0s the 18glS14-
     tit8   Will.     This we a0 not h4Y8,     -6  , la oar
     jua~at,.the         reatr4lnt0s the~petltbner, not
     4s a diS4488d person whose detention in,4 sep-
     4r4t8 hOUS Or hOSpit          46 th8 6t4tut8 author-
     1688, but 801817 4s a suspeot and for the avow-
     8d p~pO68       Of fOrOiKtg th8 8XpO6Ur8 Of hi8 bOd7
     t0 YiSU41 8X4IlIl04tlOn, 4ad COmp811ing the 8X-
     tr4otlon 0s blood tmm his veins in iearoh air
     8vid8aO8 Of 4 1O4thSOm8 dIS8488, whloh WQ Or
     mar not 8Xl6t, IS 4 de;prlyatloa 0s his llbert~
     wlthoat dU8 prOO888 Of i4W, Md h8 IS 8atitl86
     t0 be 68t fr88.”
            Ia Peoplo T. EoCoy;45 Han.,Pr40. 216 (N. I. sup.
Ct.) 4 oompulso~ phyrlca1 examination 0s a rma             prl6oa-
or charged with the mUrd8r 0s her 0hiid, p8rfOn!i86 Uad8r
order 0s 4 ooroner for th8 parpoor 0s 8st4bllsblag         that the
48OUS8d had been reoently      pregnant ~48 held a rlol4tlon0s
the coastItatlonal    proyisfon    ag4lDst 881f incrimin4tioh    ma
testlmoa~ as~to the result 0s suoh an examination ~48 dsaled
4bmiSSiO4   bIt0 8Yid8nO8.     The pertin8nt  pOrtionOf the opla-
iOn r84dS 48 fOuOWSI
           .The torolble 0x4mia4t10n 0s the prisoner
     br the physlolan for the ~~88         of obtaining
     8yld8aO8 that she had b88a pCUgIi4at, 4ad had
     been 68iiY8IWd Of 4 Ohiid Wlthla tW0 Or thr88
     weeks preyloar    to the time 0s such ex4mIaatloa,
     ~48 ln ylol4tlon     0s the spirit  and meaning 0s
     the Coastltutlon,     whloh d8C14rBS that 'a0 per-
     SO@sh4llb8      0CUIQ81186 la qr   Ori&iil41 0468 t0
     be a'wltness-&galnst     himS81f.'   They Qlght 48
     we11 here horn the prlsoaer,       =a OOSQ8ll8d her,
Honorable         Hogsr O4rrlsOa,     Jr.,   P4ge 11


        br thr8at8, t0 t8StifY that Sh8 h4d b484 pro&
        a4at Md b88Il 68iiY8r86    Of the Ohild, 46 t0 ha78
        OOmp8118dher? by tar84t8,     t0 here 411Owed them
        to look lato   her person, with the.414 of 4 S&380-
        ultun, to 4808rt4in  whether She h&B&been prega4nt
        4nd b884 r8084tir d8ilY8r8d Of 4 Ohud. . . .a

          See 4180 Poop18 7. AikeM,  25 Callf.  App. 272,
XO&4INlS y.Commonwealth, 264 mw 240, 94 S.^'!J.-(2d)
609, People Y. Corder, 244 Xloh. 274, 21 N. w. 309, People
7. Curran, 286 Ill. 302, 121 8. E. 657.
            %8 4x8 lkOt rrnmiadftd Of the, 1la8 Of 04888 in this
Stat8   4nd SOM other jUdSdiOtiOll Wherein it has beeli held
not in rlolatlon    0s the constltutlon4l    prltllegs to 00~~81
4 oomparlson 0s r00t prints,      take finger prints or to seize
4rtiOl88 Of OlOthing Of a p8r4Oa Mdbr 4rr8St iOr id8ntifi-
cation,   bat ln such 1n*t4a00* there la no fOrC8fdl lnraelon
0s the body ltse1f,    for the purpose 0s proauoing 8Yld8ntl4~
r40t8.
             Thor8 18, 0s coarse, no dlsposltloa     to quarrel
wlth SOl8nO8. The tW8ati8th century 1s essentla11y          an 828
0s sol8ntlflo    4dTaaO8m8nt. And while new solentlflc      diS-
COY8rl88 ia4y 4t tlm88 furhlsh proof 0s error in 4 8p30iri0
14W, h8r8tOfOlB 4008pt86,        it l8 aCY8r the pPrpOS8 Or ln-
t8lltiOli Of SCi8lkO8 t0 X8fut8 the 14W. It has be80 the 4ti
and the go41 Of 6Ol8nO8 t0 benefit humanity, c6- &ijfj lu-
Or84686 OOdOrtS t0 11f8 4ad tO'OUX'8husztn 1118. ~‘blt         SOl8aO8
h46 b88n iaexorab~~    OppOS8d to the restrlotlon      0s fUad4Si8at4i
humsn iif6 and llbert~. On th8 OOntr4ryT, ~lt8 'primary eonoern
ha8 b88n ill behalf Of 4 mOr8 8Xp4nSlY8 fr68dOSL in 8OOnOSll0,
800141 aad polltloal    lnt8roours8.

                  On the other   hand, the law has     W8100~86   6Oi8aC8 48
4 mOSt      v4lu4bl8     iMtrUUl8at     t0 be. U68d in the’ prOQti&4tiOa   Of
jUStiO8.       Not onlr has the 14W been liberal    la it8 4ttltude
tomrd       SOi8L108, but it h48, by frapliOatiOli 4t 184St, oham-
piOn        the prlnolple   0s fr86dOSI 0s r8s84roh.
           Thor8 ShOtid a878r be, liOr Shorild 4ay aeO86Slty
arise       4 parting Of the W4yS b8tW88ll 14W -6 SOi8nO8.
           for,
sOi8aO8  18 pr8diO4tSd Oa 08rt4in ifIWt4bl8   14WS Of a4tUr8.
Law l8 ~b4886 upon Oert4i.a ia41ieMble~htle4a  rights.  AI¶d
although the two 8~@te r8Spi3OtiY81~ from the88 88p4I'4t8
8ouro88, ther oonstltute   ln reality  not a dO4li8m but an
original  uult.
           It must be rewmb8r84; hOmYer, that the bee10
~prOb18m Of OlTl1ivltlOa  has ~8701786 4X-OPadthe StI'U~~l8
 0s m4n to obtain Jnaste~ over MturS;    hd Otif ia th8 de-
 gree that suoh mastery he6 been attained ha6 Olyl1itatlC'c
Eonorable   Honor Garrison, Jr., Page 12



pr0gr0s*0d.   Solencehas 4id8d in the struggle, but SCi8llC8
ha6 been the agent, not the instigator.    And there 16 no
more lnalieaable hmsn right than that-ofsanctityot the
person.   Morally thls axiom Is older than either law or
SCi8LW8.   Legally It 1s the baa10 fouadatlon of the Federal
and Stat8 Constitutions under whloh this deaocraoy operates.

          It la our opinionth4t under our present constl-
tutlonal and statutory provisions It Is not pershu3ible  for
the State to present eyideLkC8 of the mOWIt Of alcohol in
the system of a defendant charged with dr1yi.q a motor ve-
hicle while Under the lUf~U8nO8 Of 1ntOXiCating 1fqUOT a6
determined by breath tests, blood tests, end urine teats
made by or at the instance of the officers  where'there 1s
an lnvaslon ot the body 3r person to obtain the specinen,
unless the said defondant waives his privilege.
            Truoting that the above satisiactorllp    ansxera
your lnqulry,~8 are
                                         Yours very truly




                                               lkmjamln woodall
                                                       ASSiSteSit



             APPROVEDAPR26, 1940

             g6L4dA*u
             ATTORNEY GENEFUL OF TEXAP